Citation Nr: 0321999	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  97-04 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral otitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  
Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's record of 
medical treatment for ear problems, dated 
from 1991 to the present, from the 56th 
Medical Group, Attn: Release of 
Information, 7219 N. Litchfield Rd., Luke 
AFB, AZ 85309.  If there are no available 
medical records, please obtain written 
confirmation of that fact.

2.  Obtain the veteran's record of 
medical treatment for ear problems, dated 
from July 1996 to the present, from the 
VA Medical Center (VAMC) in Phoenix, 
Arizona.  If there are no available 
medical records, please obtain written 
confirmation of that fact.

3.  After any identified available 
medical records have been obtained 
pursuant to Nos. 1 and 2 above have been 
associated with the claims file to the 
extent possible, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the following 
examination: an otolaryngology 
examination to determine whether the 
veteran has otitis of either ear that 
began during service or is causally 
related to some incident of active duty.  
Send the claims folder to the examiner 
for review.

The examiner should note that, while the 
veteran was afforded VA audiological 
examinations in September 1996 and March 
2002, no physical examination of the ears 
was conducted.  To assist the Board in 
its adjudication of this case, the 
examiner should conduct a physical 
examination of the veteran's ears and 
note all pertinent clinical findings and 
state explicitly whether the veteran has 
otitis of either ear.

The veteran served on active duty from 
October 1975 to August 1995.  The 
examiner should note that treatment 
records include in-service treatment for 
otitis, apparently otitis externa (though 
the notation is somewhat difficult to 
read), in October and November 1981; 
serous otitis in April 1987; ear pain of 
questionable etiology in May 1987; and 
post-service impressions of otitis media 
in the December 1995 to February 1996 
time frame (about four to five months 
after discharge from service).  The 
records also show that the veteran had 
chronic sinus infections during service; 
service connection is currently in effect 
for chronic sinusitis. 

If otitis of either ear is present, the 
examiner must opine whether it is at 
least as likely as not (50 percent or 
more likelihood) that the otitis began 
during service or is causally linked to 
some incident of service, to include the 
ear infections that occurred during that 
time. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


